Citation Nr: 0823140	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-21 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to Dependency and Indemnity 
Compensation (DIC) based on service connection for the cause 
of the veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
October 1945 and from February 1947 to March 1951.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The issue of entitlement to DIC based on service connection 
for the cause of the veteran's death is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a rating decision dated in December 2004, the RO 
denied entitlement to DIC based on service connection for the 
cause of the veteran's death.  The appellant did not appeal.  

2.  Evidence received since the December 2004 decision, when 
considered with evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim; it is 
not cumulative or redundant of the evidence previously 
considered, and it raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 2004 RO decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.1103 (2007).  

2.  Evidence received since the December 2004 final decision 
is new and material, and the claim of entitlement to DIC 
based on service connection for the cause of the veteran's 
death is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a December 2004 rating decision, the RO denied entitlement 
to DIC based on service connection for the cause of the 
veteran's death under 38 U.S.C.A. § 1310 (West 2002).  In 
addition, the RO denied DIC under the provisions of 
38 U.S.C.A. § 1318 (West 2002), which pertains to cases in 
which a veteran was continuously rated totally disabled by 
reason of service-connected disabilities for a period 
of 10 years or more immediately preceding death, or five 
years if the total evaluation was continuously in effect from 
date of service discharge, or for one year if the veteran was 
a former prisoner of war who died after September 30, 1999.  
In the same rating decision, the RO granted eligibility to 
Dependents' Educational Assistance under 38 U.S.C. 
Chapter 35.  

The appellant did not respond to the notice she received 
regarding the December 2004 rating decision, and it became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Rather, in 
April 2005, the appellant submitted a VA Form 21-534 in which 
she stated she is requesting DIC because of the veteran's 
service-connected post-traumatic stress disorder (PTSD); she 
said the veteran was nervous in crowds, became disoriented 
easily and for this reason fell while getting into an SUV.  
She noted that her original claim was filled out in 
September 2004 and this was her second request.  

Thereafter, in an August 2005 rating decision, the RO denied 
entitlement to service connection for the cause of the 
veteran's death under 38 U.S.C.A. § 1310 and entitlement to 
death benefits under 38 U.S.C.A. § 1318 stating that that 
additional evidence received since the December 2004 rating 
decision was not new and material.  The appellant filed a 
notice of disagreement, and at a February 2006 conference 
with a Decision Review Officer (DRO) at the RO, the issue on 
appeal was identified as entitlement to service connection 
for the cause of the veteran's death.  The DRO issued a 
statement of the case in April 2006 in which he considered 
the claim on the merits and denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant perfected her appeal, and the case is now before 
the Board.  

Although the RO implicitly reopened the claim for service 
connection for the cause of the veteran's death and denied 
entitlement on the merits in the SOC, the Board must make its 
own determination as to whether new and material evidence has 
been received to reopen the claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for the claim to be reopened, regardless of the 
finding of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Therefore, the issue has been characterized as 
noted on the title page.  

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008) and 38 C.F.R. § 3.159 (2007).  In 
this case, to the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with this appeal given the favorable nature of 
the Board's decision regarding reopening the appellant's 
claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

To establish service connection for the cause of death, the 
evidence must show that disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to the cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312 (2007).  For a service connected disability 
to be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b).  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it causally shared in 
producing death; rather, it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  

To reopen a claim that has been denied previously and is 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence received subsequent to the final RO decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the veteran's death in August 2004, service 
connection was in effect for PTSD with dyspepsia, rated as 
70 percent disabling, and the veteran had been awarded a 
total disability rating based on individual unemployability 
effective in February 2002.  

In its December 2004 rating decision, the RO denied 
entitlement to service connection for the cause of the 
veteran's death on the basis that there was no evidence of 
record showing the veteran's last medical condition was 
caused by, or related to, his active service.  At that time, 
the evidence of record included the veteran's service medical 
records, VA neuropsychiatric examination reports dated in 
March 1952 and October 1959, a June 2002 VA PTSD examination 
report, VA medical records dated in October 2002, and medical 
records from a private psychiatrist dated in 2002 and 2003.  
Also of record were progress records for the first several 
days of the veteran's final hospitalization at Methodist 
Medical Center in August 2004.  Those records show that on 
the second day of hospitalization, the assessment included 
"spontaneous retroperitoneal bleed:  Hypotension secondary 
to fall (trauma)."  A copy of the veteran's death 
certificate was also of record.  It stated that the immediate 
cause of death was "multi organ dysfunction" of 10 days 
duration and further stated that the underlying cause of 
death was "severe ischemic disease, hypotension."  

Evidence added to the record includes VA medical records 
dated from October 2002 to June 2004, the August 2004 History 
and Physical examination report pertaining to the veteran's 
final hospital admission at Methodist Medical Center, and the 
February 2006 DRO Conference Report.  In the August 2004 
History and Physical examination report, the physician noted 
the veteran reported that two days before admission, when he 
was trying to climb into his SUV, he slipped and fell 
backwards and subsequently developed significant back pain.  
The assessment after examination included retroperitoneal 
bleed, and the physician said that given the veteran's 
history, only the recent fall from the SUV seemed to be a 
likely culprit.  He also noted that the veteran had 
significant peripheral vascular disease.  At the DRO 
conference, the veteran's son stated that the veteran had 
several previous falls associated with his mental condition.  
Accepting the son's statement as credible and noting that the 
medical evidence indicates that complications of a fall may 
have been related to the veteran's condition leading to his 
death, the Board finds that the evidence added to the record 
since the December 2004 rating decision, when considered with 
the evidence previously of record, raises a reasonable 
possibility of substantiating the cause of death claim.  
Because the evidence is both new and material, the claim may 
be, and is, reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to DIC based on service connection for the cause 
of the veteran's death is reopened, and the appeal is allowed 
to that extent only.  


REMAND

As noted above, new and material evidence has been received 
to reopen the claim for service connection for the cause of 
the veteran's death.  After ensuring compliance with VA's 
duties concerning notice and assistance in the development of 
the claim, it must be readjudicated on a de novo basis.  The 
notice must include (1) a statement of the conditions for 
which the veteran was service connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a cause of death claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a cause of death claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  Further, the notice should include an 
explanation as to the information or evidence needed to 
establish the effective date for the claim on appeal.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Review of the record indicates that further development is 
needed.  Although the claims file includes the August 2004 
History and Physical examination report and some progress 
notes from the veteran's final hospitalization at Methodist 
Medical Center, it does not include progress notes beyond the 
first several days of hospitalization, nor does it include 
the final hospital summary from Methodist Medical Center.  
Those documents may include information that is pertinent to 
the cause of death claim, and action should be taken to 
attempt to obtain them.  In addition, it is the judgment of 
the Board that a medical opinion as to whether the veteran's 
death was related to service or his service-connected PTSD 
with dyspepsia would facilitate the Board's decision in this 
case.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a letter 
that complies with the provisions of 38 
U.S.C.A. § 5103 and § 5103A and the 
Court's decision in Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  The letter 
should include (1) a statement of the 
conditions for which the veteran was 
service connected at the time of his 
death, (2) an explanation of the 
evidence and information required to 
substantiate the cause of death claim 
based on the veteran's previously 
service-connected conditions, and (3) 
an explanation of the evidence and 
information required to substantiate 
the cause of death claim based on a 
condition not yet service connected.  
Provide the appellant with notice of 
what information and evidence she 
should provide and what evidence VA 
will obtain.  The notice should include 
an explanation as to the information or 
evidence needed to establish the 
effective date for the claim on appeal.  

At the same time, request that the 
appellant provide release authorization 
for progress notes and the final 
hospital summary for the veteran's 
final hospitalization at Methodist 
Medical Center in August 2004.  Take 
appropriate action to obtain the 
requested records and associate them 
with the claims file.  

2.  Then, arrange for review of the 
record by a VA physician.  The 
physician should be requested to review 
the entire record, including the 
veteran's service medical records, 
post-service medical records, and 
records from his final hospitalization 
at Methodist Medical Center as well as 
statements from the appellant and the 
veteran's son in which they reported 
that the veteran's fall while getting 
into his SUV prior to his August 2004 
hospitalization was related to 
nervousness and disorientation 
associated with his service-connected 
PTSD with dyspepsia.  

The physician should be requested to 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or higher) that the 
veteran's fatal multi organ dysfunction 
or severe ischemic disease, 
hypotension, or any underlying 
peripheral vascular disease had its 
onset in service or was causally 
related to any incident of service.  

In addition, the physician should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
the complications from veteran's fall 
while climbing into his SUV prior to 
his final hospital admission 
contributed to the cause of the 
veteran's death.  

If so, the physician is requested to 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or higher) that nervousness 
associated with the veteran's service-
connected PTSD with dyspepsia caused 
his fall.  

The opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.  If the evidence of 
record is not sufficient to enable a 
response to any inquiry, the physician 
should so state.  

The claims file must be provided to the 
physician and that it was available for 
review should be noted in the 
physician's report.  

3.  Then, after completion of any other 
development indicated by the state of 
the record, readjudicate, on a de novo 
basis, the claim of entitlement to DIC 
based on service connection for the 
cause of the veteran's death.  If the 
benefit sought on appeal remains 
denied, issue an appropriate 
supplemental statement of the case and 
provide the appellant and her 
representative an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


